Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 21-32 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein at least a given one of the plurality of pixels of optically tunable material in at least a given one of the tunable antennas comprises a phase change material; and wherein the control circuit is configured to modify the state of the given pixel of the given tunable antenna by providing current from the first electrode coupled to the given pixel to the second electrode coupled to the given pixel to change the phase change material from a first phase having a first set of optical properties to a second phase having a second set of optical properties different than the first set of optical properties.
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of wherein a given one of the plurality of pixels of optically tunable material in a given one of the tunable antennas comprises chalcogenide phase change material, and wherein the control circuit is configured to modify the state of the given pixel of the given tunable antenna by providing current from the first electrode coupled 
Claims 2-7, 28-32 depend from claim 1, claims 21-27 depend from claim 8 and are included in the allowable subject matter.
Park et al. (US 2019/0018299), and Akselrod et al. (US 2019/0285798) are all cited as teaching some elements of the claimed invention including a plurality of tunable antennas comprising a plurality of optically tunable materials, a plurality of switches, a plurality of electrodes, as well as, a control circuit therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845